Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Following prior arts are considered pertinent to applicant's disclosure.
US 20190293929 A1 (hereinafter Rumala)
US 20030052169 A1 (hereinafter Tsikos)
US 20180275322 A1 (describes SPP with reflector for receiver, para 3, 17)
US 20170068097 A1 (SPP with mirror, para 48, 81)
US 20180372853 A1 (360 view {para 33}, detector on the curved focal surface of the receiver {para 38})

Allowable Subject Matter, Claim Objection
Claims 1-15 are allowable if the pending double patenting rejections are overcome. While Rumala teaches most limitations of claim 1(see the prior art analysis of claim 16), Rumala fails to teach “SPPR device including opposing reflective surfaces that reflect the laser beam back and forth in the device, wherein one of the reflective surfaces includes a spiral step index that causes multiple reflected beams having different phases to be combined as an output beam from the device having an optical vortex intensity pattern” and “a detector assembly having a plurality of single pixel detectors that receive a processing beam from the SPPR device and determine an angle orientation of the output beam from the conical mirror, and a timing detector that receives at least a portion of the processing beam from the SPPR device that provides an output beam timing signal:”. Other prior art fails to teach these limitations in the context of other limitations. Dependent claims are allowable at least for this reason.
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also the double patenting rejections of these claims need to be overcome.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rumala in view of Tsikos.

Regarding Claim 16. Rumala teaches a light detection and ranging (LIDAR) system [(para 18)]  comprising:		 a transmitter sub-system including a tunable laser beam source that generates a laser beam, a spiral phase plate resonator (SPPR) device responsive to the laser beam and providing an output beam, and a mirror receiving the output beam and directing the output beam into a desired field-of-view (FOV) [(para 19, 21)] :		 a receiver sub-system responsive to a reflected beam that is reflected off of an object that receives the output beam from the mirror, said receiver sub-system including a plurality of detector modules each including a receiver detector and being arranged [(para 23 )] :		 and a signal processor sub-system that controls the exchange of information among and between signals generated by the transmitter sub-system and the receiver sub-system for beam timing and synchronization purposes, said signal processor sub-system causing a frequency of the laser beam generated by the laser beam source to change the angle orientation of the output beam and scan the output beam in a 360° FOV. [(para 27; changing frequency associated with heading of 0 to 360 degree)] 


Rumala does not explicitly show the detectors are arranged in column on cylindrical housing.
However cylindrical housing would be a logical extrapolation of Rumala housing. Because Rumala the detectors are arranged around in octagonal fashion (Fig.6, Fig.2 detectors 190-197) around and the housing is housing a cylindrical device 170, 165 .

Additionally, in the same/related field of endeavor, Tsikos teaches detectors arranged in columns [(para 1672)] 

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both of the prior art are describing LIDAR device and incorporating detector configuration into another would still work predictably without losing the respective function.

Rumala additionally teaches with respect to claim 17. The LIDAR system according to claim 16 wherein the transmitter sub-system further includes a modulator that modulates an intensity of the laser beam [(para 23)] .

Rumala additionally teaches with respect to claim 18. The LIDAR system according to claim 17 wherein the modulator is an acousto-optic modulator (AOM) or a Mach-Zhender modulator [(Rumala teaches modulation {para 22-23} and acousto-optic device are well-known in the art for modulation or modifying laser light {para 21} )] .

Rumala additionally teaches with respect to claim 19. The LIDAR system according to claim 16 wherein the tunable laser beam source frequency modulates the laser beam. [(para 21-23)] 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4, 7 of U.S. Patent No. 10788664. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, with respect to claim 16, the patented claim teaches all the limitations except detectors being arranged in columns on a cylindrical housing, however Rumala in view of Tsikos teaches this limitation (see the prior art analysis). Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both of the prior art are describing LIDAR device and incorporating detector configuration into another would still work predictably without losing the respective function. Other claims are at least taught by Rumala in view of Tsikos (see the prior art analysis).
Claims 10, 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9 of copending Application No. 16418654. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, with respect to claim 16, the patented claim teaches all the limitations except detectors being arranged in columns on a cylindrical housing, however Rumala in view of Tsikos teaches this limitation (see the prior art analysis). Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both of the prior art are describing LIDAR device and incorporating detector configuration into another would still work predictably without losing the respective function. Claims 17-19 are at least taught by Rumala in view of Tsikos (see the prior art analysis). Claims 20 is taught by claim 1-3 and claim 21 is taught by claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16418654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the reference application, in combination (or combinations of subsets thereof), essentially recite all the limitations recited in the claims of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16418615 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the reference application, in combination (or combinations of subsets thereof), essentially recite all the limitations recited in the claims of the instant application. For instance cylindrical housing in claim 13, single pixel detector in claim 5-6 etc. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426